DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions

2.        Applicant’s election of the apparatus claims 1-8 made without traverse in the reply of 09/15/2022 has been acknowledged. Accordingly, the method claims 9-21 have been withdrawn from further consideration under 37 CFR 1.142(b), as being drawn to the non-elected inventions. 
Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	With respect to claim 1, it is unclear from the claim language how the ‘regions’ of the slide substrate can be defined relative to components [i.e., ‘biopsy tissue sample sections’] that are not defined nor even included as part of the claimed invention [the same consideration applies to claim 3, with respect to the ‘tracking region’]. Additionally, ‘visibly perceptible’ is relative and indefinite in the given context. 
	In claim 4, the recitation directed to the content of information [i.e.,  the ‘date’, the ‘tracking code’, et cetera] constitutes non-functional descriptive subject matter, which is not patentable.
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because while claim broadly recites the separation mark(s) [which reads on any structure and shape], the original disclosure actually supports this feature as a straight line. Therefore, the instant claims are not commensurate in scope with the original specification. 
Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by CHU., [US 20060216744].. 
	With respect to claims 1-2  and 5, CHU discloses slide devices comprising, as shown in Figures 6 A-D, a substantially transparent substrate 400 that includes a top major glass surface 70; at least three regions on the top major surface of the substantially transparent substrate [corresponding to regions 410] having a size sufficient for receiving samples as recited; and at least two visibly perceptible separation marks 430  on or in the substantially transparent substrate separating the at least three regions from each other. 
	Referring to claims 3-4, CHU also explains in paragraph [0076] that the top surface 70 can include ‘tracking’ region to a stamp or sticker [‘slide label’, ‘printing medium’, etc.] 230 can be affixed [see Figure 3]. 
	Regarding claims 6-8, Figure 6C clearly shows separation marks 430 being located on the bottom major surface opposite the top major surface, where the marks 430 are channels [voids’] shaped as straight lines. It is further noted that the features not positively recited as part of the claimed invention [such as the slide labels, including all associated details], are not accorded patentable weight when evaluated for patentability. 
Conclusion

9        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798